DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
As noted in the April 8, 2021 Interview Summary, the drawing objection is withdrawn.

Claim Rejections - 35 USC § 112
Claim 4 was cancelled and claim 13 was modified in a manner that overcomes the 35 U.S.C. 112 rejection set forth previously.

Allowable Subject Matter
Claims 1, 5-14, and 16-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art shows that bar feeder bodies are known. See Cucchi (US 4,604,924) and Niehaus (US 5,195,408), but these references are not made by the claimed manner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826.  The examiner can normally be reached on Monday-Friday, 8:30-5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW J DANIELS/            Primary Examiner, Art Unit 1742